Citation Nr: 1213725	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Drasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that denied an award of TDIU benefits; and from a December 2008 decision of the RO that, in pertinent part, denied service connection for peripheral neuropathy of both lower extremities.  The Veteran timely appealed.  

In May 2009, the Veteran testified during a video conference hearing before the undersigned.  In July 2009, the Board remanded the matters for additional development.

In a March 2011 decision, the Board denied service connection for peripheral neuropathy of both lower extremities; and denied an award of TDIU benefits.

The Veteran appealed the March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Peripheral Neuropathy of Both Lower Extremities 

In May 2009, the Veteran testified that the onset of his peripheral neuropathy of both lower extremities involved pain in his feet and foot trouble that he reported in active service in April 1968.  He testified that his symptoms became worse as he aged, and described the pain as extreme.  He is competent to describe his symptoms.

On a "Report of Medical History" completed by the Veteran in April 1968, the Veteran reported foot trouble.  The examiner at that time noted athlete's feet, two-to-three months' duration.

The Board notes that service connection is already in effect for onychomycosis and foot fungus.

Private records show that the Veteran reported pain and numbness in his feet in October 2002, which was worse when he stood or tried to increase activity.  

The report of a March 2006 VA examination includes a diagnosis of nocturnal leg cramps, and an opinion that the nocturnal leg cramps were not related to active service or to a service-connected disability.

During an August 2009 VA examination, the Veteran reported having pain and numbness in his feet for about fifteen years; and reported having pain mainly when standing.  Examination at that time was consistent with a mild predominantly sensory polyneuropathy, of no specific etiology.  The examiner commented that some of the things that likely cause neuropathy are not known; and that, while the Veteran was exposed to nuclear weaponry and radar during active service, the examiner was not aware of any specific connection with such exposure and polyneuropathies.  The evidence does not reflect active service in Vietnam.

In essence, the parties to the Joint Motion concluded that the Board's reliance on the August 2009 VA examination report was in error due to inadequacy of the examination (did not opine as to whether current peripheral neuropathy of both lower extremities was related to foot problems noted in service).  In fact, the Board's prior remand pointed out that some symptoms of athlete's feet could overlap with symptoms of peripheral neuropathy.  

The Joint Motion for Remand does not specify that service connection could be granted for pain without underlying disability and the Board is unaware of any legal basis for granting service connection for pain alone.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has peripheral neuropathy of both lower extremities that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for post-traumatic stress disorder (PTSD), rated as 30 percent disabling; and for status-post surgical repair of right inguinal hernia, for status-post surgical repair of left inguinal hernia, for onychomycosis and foot fungus, and for pityriasis foreign folliculitis and lichen simplex chronicus on head-each rated as 0 percent (noncompensable) disabling.  The combined disability rating, currently, is 30 percent disabling, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  He last worked full-time as a manager in an office for a finance company for six months before taken an early retirement in August 2006.  Prior to that, he worked for twenty years for Sears and for Auto Zone, and had managed a number of different stores.  He completed four years of college.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of numbness and pain in the feet; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service foot trouble, as reported by the Veteran, and athlete's feet noted in service treatment records in April 1968.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that peripheral neuropathy of both lower extremities is due to or aggravated by the Veteran's onychomycosis and foot fungus.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of peripheral neuropathy of both lower extremities is attributable to the service-connected disability. 

      The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Thereafter, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD; status-post surgical repair of right and left inguinal hernia; onychomycosis and foot fungus; pityriasis foreign folliculitis and lichen simplex chronicus on head; and any other disability for which service-connected has been awarded, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



